DETAILED ACTION
Response to Arguments
Applicant’s arguments, see page 2 of the remarks, filed on August 16, 2022, with respect to specification objections have been fully considered and are persuasive.  The objections have been withdrawn. 
Applicant’s arguments, see page 2 of the remarks, filed on August 16, 2022, with respect to claim objections have been fully considered and are persuasive.  The objection of claims 10-13, 15-19, 21-25, 29, and 30 has been withdrawn. 
Applicant’s arguments, see pages 3 and 4 of the remarks, filed August 16, 2022, with respect to the rejection(s) of claim(s) 1-11, 14-16, 20, and 24-27 under 35 U.S.C. 102/103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of BALTEANU et al. (US 2019/0334483 A1).

Claim Objections
Claims 24 and 25 are objected to because of the following informalities:  
Claim 24, last 2 lines, the term “the amplified signals between being differential and being single-ended” should be “the amplified signals from being differential to being single-ended”. See the amendments to claim 26.
Claim 25 depends from claim 24, therefore it is also objected.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7-11, 14-16, 20, and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Sankaranarayanan et al. (US 8,493,126 B2), hereinafter “patent ’126” in view of BALTEANU et al. (US 2019/0334483 A1), hereinafter “publication ’483”.
Regarding claim 1, for example, as shown in Figure 7 of patent ‘126, the RF transmitter comprising: an upconverter (active mixer 96) having an output, the upconverter configured to upconvert a baseband frequency (from the baseband filter BBF 83) to a radio frequency based on a local oscillator signal (TX LO); a tunable filter (tunable single primary dual secondary balun 97) having an input and an output, the input of the tunable filter coupled to the output of the upconverter; and a driver amplifier (DA#1 and/or DA#2) having an input, the input of the driver amplifier coupled to the output of the tunable filter. 
However, patent ‘126 fails to show or teach the RF transmitter further comprising at least one balun coupled to the output of the driver amplifier (DA#1 and/or DA#2) as now recited in the amended claim 1.
Publication ‘483 illustrates a block diagram of a wireless device in Figure 2 comprising: a data processor (210); a transceiver (220); and an antenna (248). The transmission section of the transceiver (220) including at least a mixer (238); a filter (240); a driver amplifier (242)); and a power amplifier (244).
Publication ‘483 also shows a single-ended connection in Figure 3 coupled between the driver amplifier (DA 342) and the power amplifier (PA 344) and teaches that a transmitter may have an amplifier module that may include multiple amplifiers (e.g., a driver amplifier and a power amplifier). In some wireless transmitters of the wireless communication device, a driver amplifier has a differential-to-single-ended transformer (e.g., a balun) as its load and can only provide single-ended outputs (paragraphs [0003], [0040], and [0041]). 
 Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art taught by Publication ‘483 to modify patent ‘126’s RF transmitter to include a transformer (balun) after the driver amplifier (DA#1 and/or DA#2) to provide balance and/or unbalance of the output of the driver amplifier before further processing of the output of the driver amplifier, for example, to a power amplifier.
 Regarding claim 2, wherein the tunable filter of patent ‘126 is configured to filter a first signal in a first frequency range (low band shown in Figure 1) and a second signal in a second frequency range (mid band shown in Figure 1), the first frequency range noncontiguous with the second frequency range to separate the input frequency into different frequencies.
Regarding claim 3, wherein the tunable filter of patent ‘126 is configured to: filter the first signal in the first frequency range using at least one first inductor (inductor 99); and filter the second signal in the second frequency range using at least one second inductor (inductor 100) to provide optional components for a tunable filter.
Regarding claim 4, wherein the upconverter of patent ‘126 comprises a direct-conversion upconverter configured to translate signals from the baseband frequency (of the BBF 83) directly to the radio frequency (of the mixer block 86) by converting baseband frequencies into radio frequencies. 
Regarding claim 5, the RF transmitter of patent ‘126 further comprising: a power amplifier (PA#1 and/or PA#2) having an input and an output, the input of the power amplifier coupled to an output of the driver amplifier via at least one balun taught by Publication ‘483 to perform the power amplification of the balance or unbalance output signal from the driver amplifier, and at least one antenna (52) having an input, the input of the at least one antenna coupled to the output of the power amplifier for data transmission.
Regarding claim 7, wherein the tunable filter of patent ‘126 comprises an adjustable inductor (inductor 99 shown in Figure 7 or Figure 8 may consider as adjustable because the switch 104 is being controlled to turn the switch in either ON or OFF position) and a capacitor (capacitor 103); and the adjustable inductor and the capacitor are coupled together in parallel to provide adjustable signal to other circuits.
Regarding claim 8, wherein the adjustable inductor of patent ‘126 comprises: multiple inductors (inductors 99 and 100); and a switch (switch 104) coupled to at least one (inductor 99) of the multiple inductors to be able to provide selectable signal to other circuits. 
Regarding claim 9, the multiple inductors of patent ‘126 comprise a first inductor (inductor 100) and a second inductor (inductor 99); the second inductor is coupled in series with the switch (switch 104) to form a series connection between the input and the output of the tunable filter; and the first inductor is coupled between the input and the output of the tunable filter and in parallel with the series connection of the second inductor and the switch to be able to provide selectable signal to other circuits. 
Regarding claim 10, wherein the tunable filter of patent ‘126 comprises at least part of a load (capacitor 101 and inductor 98) for the upconverter, the tunable filter configured to propagate signals corresponding to a first frequency range (low band shown in Figure 1) and a second frequency range (mid band shown in Figure 1); and the switch (switch 104) is configured to be: in an open state for the first frequency range; and in a closed state for the second frequency range to select a proper frequency range to other circuits.
Regarding claim 11, wherein the second frequency range (mid band) is higher than the first frequency range (low band) as shown in Figure 1 of patent ‘126.
Regarding claim 14, wherein the tunable filter of patent ‘126 comprises at least part of a load (capacitor 101 and inductor 98) of the upconverter to provide data to the upconverter. 
Regarding claim 15, wherein the tunable filter of patent ‘126 comprises: a plus LC tank (capacitor 103 and inductor 99); and a minus LC tank (capacitor 103 and inductor 99); and the wireless interface device comprises an inductor (inductor 98) shunted across the plus LC tank and the minus LC tank.
Regarding claim 16, wherein the inductor (inductor 98) is coupled between the output of the upconverter and the input of the tunable filter.
Regarding claim 20, wherein the driver amplifier (DA#1 and/or DA#2) of patent ‘126 comprises a first output (88) and a second output (92), the first output corresponding to a first frequency range (low band) and the second output corresponding to a second frequency range (mid band); and the input of the driver amplifier corresponds to the first frequency range and the second frequency range to provide separate frequency ranges to other circuits. 
Regarding independent claim 24, the RF transmitter shown in Figure 7 of patent ‘126 comprising: means (active mixer 96) for upconverting signals at one or more baseband frequencies (from the BBF 83) to two or more radio frequencies to produce upconverted signals, the upconverted signals corresponding a first frequency range (low band) and a second frequency range (mid band); means (tunable single primary dual secondary balun 97) for filtering the upconverted signals to produce filtered signals, the filtered signals corresponding to the first frequency range and the second frequency range; and means (DA#1 and/or DA#2) for amplifying the filtered signals to produce amplified signals, the amplified signals corresponding to the first frequency range and the second frequency range.
However, patent ‘126 fails to show or teach the RF transmitter further comprising means for changing the amplified signals between being differential and being single-ended as now recited in the amended claim 24.
Publication ‘483 illustrates a block diagram of a wireless device in Figure 2 comprising: a data processor (210); a transceiver (220); and an antenna (248). The transmission section of the transceiver (220) including at least a mixer (238); a filter (240); a driver amplifier (242)); and a power amplifier (244).
Publication ‘483 also shows a single-ended connection in Figure 3 coupled between the driver amplifier (DA 342) and the power amplifier (PA 344) and teaches that a transmitter may have an amplifier module that may include multiple amplifiers (e.g., a driver amplifier and a power amplifier). In some wireless transmitters of the wireless communication device, a driver amplifier has a differential-to-single-ended transformer (e.g., a balun) as its load and can only provide single-ended outputs (paragraphs [0003], [0040], and [0041]). 
 Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art taught by Publication ‘483 to modify patent ‘126’s RF transmitter to include a transformer or balun after the driver amplifier (DA#1 and/or DA#2) to change the amplified signals from being differential to being single-ended of the output of the driver amplifier before further processing of the output of the driver amplifier, for example, to a power amplifier.
Regarding claim 25, wherein the means for filtering of patent ‘126 comprises: means (switch 104) for switchably resonating in accordance with the first frequency range and the second frequency range to select a frequency range to other circuits. 
Regarding independent claim 26, the RF transmitter of patent ‘126 shown in Figure 7 performs a method comprising: upconverting, using an upconverter (active mixer 96), a first signal at a baseband frequency to a radio frequency to produce a first upconverted signal, the first upconverted signal corresponding to a first frequency range (low band); filtering, using a tunable filter (tunable single primary dual secondary balun 97), the first upconverted signal to produce a first filtered signal (107); amplifying, using a driver amplifier (DA#1 and/or DA#2), the first filtered signal to produce a first amplified signal (88); upconverting, using the upconverter, a second signal at a baseband frequency to another radio frequency to produce a second upconverted signal, the second upconverted signal corresponding to a second frequency range (mid band); filtering, using the tunable filter, the second upconverted signal to produce a second filtered signal (110); and amplifying, using the driver amplifier, the second filtered signal to produce a second amplified signal (92).
However, patent ‘126 fails to show or teach the RF transmitter further comprising the steps of: changing, using at least one balun, the first amplified signal from being differential to being single-ended; changing, using the at least one balun, the second amplified signal from being differential to being single-ended as now recited in the amended claim 26.
Publication ‘483 illustrates a block diagram of a wireless device in Figure 2 comprising: a data processor (210); a transceiver (220); and an antenna (248). The transmission section of the transceiver (220) including at least a mixer (238); a filter (240); a driver amplifier (242)); and a power amplifier (244).
Publication ‘483 also shows a single-ended connection in Figure 3 coupled between the driver amplifier (DA 342) and the power amplifier (PA 344) and teaches that a transmitter may have an amplifier module that may include multiple amplifiers (e.g., a driver amplifier and a power amplifier). In some wireless transmitters of the wireless communication device, a driver amplifier has a differential-to-single-ended transformer (e.g., a balun) as its load and can only provide single-ended outputs (paragraphs [0003], [0040], and [0041]). 
 Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art taught by Publication ‘483 to modify patent ‘126’s RF transmitter to include a transformer or balun after the driver amplifier (DA#1 and/or DA#2) to change the amplified signals from being differential to being single-ended of the outputs of the driver amplifiers before further processing of the outputs of the driver amplifiers, for example, to power amplifiers.
Regarding claim 27, wherein the filtering of the first upconverted signal to produce the first filtered signal comprises: opening a switch (switch 104) of the tunable filter; and routing the first upconverted signal through at least a first inductor (inductor 99) of the tunable filter to produce the first filtered signal; and the filtering of the second upconverted signal to produce the second filtered signal comprises: closing the switch of the tunable filter; and responsive to the closing, routing the second upconverted signal through at least a second inductor (inductor 100) of the tunable filter to produce the second filtered signal to provide proper filter signals to other circuits. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over patent ‘126 in view of publication ‘483, as applied to claim 1, and further in view of Nick et al. (US 2017/0019140 A1), hereinafter “’140”.
Regarding claim 6, as applied to claim 1, although patent ‘126’s RF transmitter of the transceiver is implemented in a mobile communication device, both patent ‘126 and publication ‘483 fail to show or teach a tunable filter is configured to tune one or more components based on a first frequency range corresponding to a 2.4 GHz band of a wireless local area network (WLAN) and tune the one or more components based on a second frequency range corresponding to a 4.9-6 GHz band of the WLAN.
Publication ‘140 relates to a wireless communication device and configurable an integrated RF Front-End dual-band WLAN transceiver, as shown in Figure 1B or Figure 2, and discussed in at least paragraphs [0031] and [0035], the dual-band of the WLAN transceiver uses a first frequency band of 2GHz which relates to the frequency range corresponding to a 2.4 GHz band of the WLAN and a second frequency band of 5GHz which relates to the frequency range corresponding to a 4.9-6 GHz band of the WLAN.  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to implement patent ‘126’s low band and mid band with alternative frequency bands, such as 2.4GHz for the first frequency band and 4.9-6GHz for the second frequency band when patent ‘126’s RF transceiver is applied to a dual-band WLAN transceiver as taught by publication ‘140 in order to operate in higher frequency bands to improve the data rate of the transceiver. 

Allowable Subject Matter
Claims 12, 13, 17-19, and 21-23 would be allowable if rewritten to overcome the objection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 28-30 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T. Tse whose telephone number is (571)272-3051. The examiner can normally be reached Mon-Fri 10:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Young T. Tse/Primary Examiner, Art Unit 2632